Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Sussex Bancorp Franklin, New Jersey We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (No. 333-20645) and Form S-8 (No. 333-20603, 333-122045, and 333-130944) of Sussex Bancorp of our report dated March 22, 2010, relating to the consolidated financial statements, which appears in this Annual Report on Form 10-K. /s/ ParenteBeard LLC ParenteBeard LLC Allentown, Pennsylvania March 22, 2010
